Name: Commission Regulation (EEC) No 190/91 of 25 January 1991 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 20/30 Official Journal of the European Communities 26 . 1 . 91 COMMISSION REGULATION (EEC) No 190/91 of 25 January 1991 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as amended by Regulation (EEC) No 3577/90 (2), and in particular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 3766/90 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3766/90 to the quota ­ tions and other information known to the Commission ' that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 4 February 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 January 1991 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 289, 7 . 10 . 1989, p. 1 . (2) OJ No L 353, 17. 12. 1990, p. 23 . (3) OJ No L 360, 22. 12. 1990, p . 58 . 26 . 1 . 91 No L 20/31Official Journal of the European Communities ANNEX to the Commission Regulation of 25 January 1991 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CN code Week No 5 from 4 to 10 February 1991 Week No 6 from 11 to 17 February 1991 Week No 7 from 18 to 24 February 1991 Week No 8 from 25 February to 3 March 1991 0104 10 90 (') 105,665 108,782 110,530 111,785 0104 20 90 (') 105,665 108,782 110,530 111,785 0204 10 00 (2) 224,820 231,450 235,170 237,840 0204 21 00 (2) 224,820 231,450 235,170 237,840 0204 22 10 (2) 157,374 162,015 164,619 166,488 0204 22 30 (2) 247,302 254,595 258,687 261,624 0204 22 50 (2) 292,266 300,885 305,721 309,192 0204 22 90 (2) 292,266 300,885 305,721 309,192 0204 23 00 (2) 409,172 421,239 428,009 432,869 0204 50 11 (2) 224,820 231,450 235,170 237,840 0204 50 13 (2) 157,374 162,015 164,619 166,488 0204 50 15 (2) 247,302 254,595 258,687 261,624 0204 50 19 (2) 292,266 300,885 305,721 309,192 0204 50 31 (2) 292,266 300,885 305,721 309,192 0204 50 39 (2) 409,172 421,239 428,009 432,869 0210 90 11 (3) 292,266 300,885 305,721 309,192 0210 90 19 (3) 409,172 421,239 428,009 432,869 (') The levy applicable is limited in the conditions laid down by Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 1373/90 and Commission Regulations (EEC) No 19/82, (EEC) No 1249/90, (EEC) No 1580/90 and (EEC) No 2085/90 . (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89 , (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90 . (') The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82.